NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  29-SEP-2021
                                                  08:31 AM
                                                  Dkt. 38 OGMD
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

             EM, Plaintiff/Cross-Defendant-Appellant, v.
                SM, Defendant/Cross Plaintiff-Appellee


          APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                         (FC-D NO. 14-1-0192)


              ORDER GRANTING MOTION TO DISMISS APPEAL
   (By:  Wadsworth, Presiding Judge, Nakasone and Fujise, JJ.)
           Upon review of Plaintiff/Cross-Defendant-Appellant EM's
September 27, 2021 Motion to Dismiss Appeal (Motion), the papers
in support, and the record, it appears that (1) the appeal has
been docketed; (2) EM seeks to dismiss the appeal; (3) and
dismissal is authorized by Hawai#i Rules of Appellate Procedure
Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Motion is
granted, and the appeal is dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.1
           DATED: Honolulu, Hawai#i, September 29, 2021.

                                         /s/ Clyde J. Wadsworth
                                         Presiding Judge

                                         /s/ Karen T. Nakasone
                                         Associate Judge

                                         /s/ Alexa D.M. Fujise
                                         Associate Judge


      1
         EM's counsel, Jacob G. Delaplane, is cautioned to timely file
documents. Future violations may result in sanctions.